ReliaStar Life Insurance Company and its Separate Account N ING ENCORE/ING ENCORE FLEX Supplement datedJanuary 17, 2013 to the Contract Prospectus, dated April 30, 2012, as amended The supplement updates and amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your Contract Prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION REGARDING UPCOMING FUND REORGANIZATIONS The following information only affects you if you currently invest in or plan to invest in the subaccounts that correspond to the ING BlackRock Science and Technology Opportunities, ING Growth and Income Core and ING UBS U.S. Large Cap Equity Portfolios. The Board of Directors of ING Variable Portfolios, Inc. and the Board of Directors of ING Partners, Inc. approved separate proposals to reorganize certain funds. Subject to shareholder approval, effective on or about March 23, 2013 (the “Reorganization Effective Date”), the following “Merging Funds” will be reorganized and will merge with and into the following “Surviving Funds.” Merging Funds Surviving Funds ING BlackRock Science and Technology Opportunities Portfolio (Class I) ING MidCap Opportunities Portfolio (Class I) ING Growth and Income Core Portfolio (Class S) ING Growth and Income Portfolio (Class I) ING UBS U.S. Large Cap Equity Portfolio (Class S) · Prior to the Reorganization Effective Date, you may transfer amounts allocated to a subaccount that invests in a Merging Fund to any other available subaccount or to any available fixed interest option. See the “TRANSFERS” section of your Contract Prospectus for information about making subaccount transfers, including applicable restrictions and limits on transfers. · On the Reorganization Effective Date, your investment in a subaccount that invests in a Merging Fund will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. · On the Reorganization Effective Date, all existing account balances invested in Class S shares of the ING Growth and Income Core and the ING UBS U.S. Large Cap Equity Portfolios will automatically become investments in Class I shares of the ING Growth and Income Portfolio. Class I shares have lower total fund expenses than the Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund at a lower cost. · Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the subaccount that invests in a Merging Fund will be automatically allocated to the subaccount that invests in the corresponding Surviving Fund. You may give us alternative allocation instructions at any time by contacting us at: ING Service Center, P.O. Box 5050, Minot, North Dakota 58702-5050; 1-877-884-5050. · After the Reorganization Effective Date, the Merging Funds will no longer exist and all references to them in the
